Citation Nr: 0000359	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for and notified of a September 
1999 personal hearing before a Member of the Board sitting at 
the RO; however, he failed to report to that hearing.   


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated osteoarthritis of the 
first metatarsophalangeal joint of the left foot and any in-
service disease or injury.

2.  No competent medical evidence has been submitted to show 
that the veteran currently has a left ankle disability.  


CONCLUSION OF LAW

Well-grounded claims of service connection for left foot and 
left ankle disabilities have not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
in May 1969, the veteran twisted his left foot and presented 
with marked swelling of the foot.  X-ray 


studies did not reveal a fracture and the impression was that 
of sprained foot.  On June 3, 1969, the left foot and ankle 
were still noted to be markedly swollen; however, it was also 
noted that x-ray studies were negative for a fracture.  On 
June 5, the foot and ankle were still swollen.  X-ray studies 
were reviewed and interpreted as showing disruption of the 
ankle mortise with resulting increase in joint space areas.  
There was also a question of a chip fracture of the superior 
aspect of the navicular.  On June 9, the veteran's condition 
was described as "markedly improved."  An August 1969 chart 
entry noted that the veteran had occasional foot symptoms; 
however, "most of the time," his foot was asymptomatic.  

The report of an April 1970 physical examination noted normal 
clinical evaluations of the lower extremities and was silent 
for any pertinent defects.  The report of a September 1972 
retirement examination was also negative for any pertinent 
defects or significant interval history.  

Post-service medical records includes reports of VA 
examinations, VA and private treatment reports and evidence 
considered by the Social Security Administration (SSA) in 
that agency's determination of the veteran's claim for 
benefits.  The report of an August 1993 VA examination 
included a "negative" notation under diseases or injuries 
of the musculoskeletal system.  The diagnostic impression was 
that of "normal physical."  

VA treatment records and medical reports considered by SSA 
document complaints and treatment for numerous conditions, 
but are silent for any findings or complaints pertaining to 
disabilities of the left ankle or foot.  

In an Application for Compensation or Pension received in 
July 1993, the veteran limited the description of the nature 
and history of his disabilities to a psychiatric disorder.  

In an April 1996 statement, the veteran requested that he be 
granted service connection for a left foot condition incurred 
during service.  He related the 


circumstances of the original injury and recalled that he was 
placed in a cast for 6 weeks.  The veteran further reported 
that, on the day he submitted his claim, he had seen a VA 
physician who had told him that his injury during service was 
a "crushed foot and arthritis had settled in the injury 
site."  The veteran stated that his treatment records were 
at the VA outpatient clinic in Rochester, NY.

After numerous attempts to obtain VA treatment records dating 
from April 1996, copies of those reports were received at the 
RO in July 1996.  Included in those records is the report of 
March 1996 x-ray studies of the feet which were interpreted 
as showing degenerative joint disease of the first 
metatarsophalangeal joint, bilaterally. 

The veteran was afforded a VA examination in October 1996 at 
which time he related the history of the in-service injury to 
his left foot.  He reported that he had been told that he had 
"a crushed foot" injury; however, the examiner reviewed the 
x-ray reports and noted that, at the time of the in-service 
injury, there had been "no radiological evidence of bone 
disease or pathology."  The examiner further noted that the 
veteran had no other problems with his feet after he was 
returned to duty.  The veteran indicated that when he was 
being seen at a VA facility for treatment of another 
condition, he had been told that he should put in for 
compensation.  The veteran was noted to refer to a podiatrist 
who had told him that he had arthritis which was probably 
secondary to his old injury.  Reportedly, no treatment or 
surgical therapy was recommended.

The veteran complained of nocturnal foot pain, intermittent 
in nature and aggravated by cold weather.  Physical 
examination revealed minimal enlargement of both the right 
and left metatarsophalangeal joints on the first toe, 
otherwise the foot was noted to appear essentially 
unremarkable.  There was no swelling, deformity, subluxation, 
lateral instability or nonunion.  The examiner noted x-ray 


studies dated from 1996 which showed significant degenerative 
changes in the first metatarsophalangeal joints bilaterally.  

The examiner reported that the veteran did not relate any 
problems with his left ankle, indicating that the problem was 
in his left foot.  The examiner noted the entry within the 
service medical records pertaining to possible chip fracture 
of the navicular, however, it was the examiner's opinion that 
that finding "ha[d] nothing to do" with the veteran's 
present complaints.  The examiner reviewed the report of the 
March 1996 x-ray studies of the feet and requested x-ray 
studies of the left ankle.  The report of that study revealed 
no acute abnormality.  The examiner rendered a diagnosis of 
bilateral degeneration of osteoarthritis of the first 
metatarsophalangeal joint and opined that that finding 
"ha[d] nothing to do with the injury [the veteran] sustained 
in 1969/1970."

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) recently issued 
a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in 


service; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the evidence must 
show that the veteran currently has a disability stemming 
from service.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not 


sufficient to establish a plausible claim as they are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In essence, the veteran contends that he has left ankle and 
foot disabilities which were incurred in service.  In this 
regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented 
well-grounded claims of service connection. 

With regard to the left foot disability, medical evidence of 
record includes a current diagnosis of the osteoarthritis of 
the first metatarsophalangeal joint; however, there is no 
competent evidence relating that condition to service.  
Regarding the veteran's own assertions that his current left 
foot condition is related to service, the Board points out 
that, as a lay person, he is not competent to offer a medical 
opinion.  See Grottveit; Espiritu, supra.  The October 1996 
VA examination included the opinion, based on an examination 
and review of the record, that the veteran's current left 
foot complaints were not related to injuries in service.  
Absent competent medical evidence which relates the veteran's 
present left foot disability to service, the Board concludes 
that the veteran has not met his burden of submitting a well-
grounded claim of service connection for a left foot 
disability.  See Caluza; Savage, supra.

With regard to the claimed left ankle disorder, the Board 
notes that service medical records are silent for any 
complaints or findings pertaining to the left ankle and the 
report of the recent VA examination included the veteran's 
own report that he did not suffer a left ankle disorder; his 
complaints were limited to the left foot.  X-ray studies were 
interpreted as showing no traumatic abnormality; however, the 
examiner did not render a diagnosis pertaining to the ankle.  
As there is no competent medical evidence that the veteran 
currently has a disability affecting the left ankle, the 
first prong of Caluza is not satisfied.  It would follow that 
the third prong is not satisfied as well.  In addition, in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer, supra.  Therefore, since there 


is no evidence that the veteran currently has a left ankle 
disability, his claim for service connection must fail.

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 38 
C.F.R. § 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).  See Morton, 
supra.  

While VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to a claim which is not well 
grounded, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).   

In this instance, the veteran indicated that a VA physician 
told him his current left foot disability was related to 
service.  The RO obtained treatment records from the 
providers noted by the veteran dating from the time period in 
question; however, there was no indication within those 
records which supported the veteran's claim.  The Board finds 
that the RO has fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a).  

The Board has disposed of the claims on a ground different 
from that of the RO, that is, whether the veteran's claims 
are well grounded rather than whether he is entitled to 
prevail on the merits; however, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).   



Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for left foot and left ankle disabilities is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

